Citation Nr: 1611301	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  10-05 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for hepatitis C, to include a liver transplant. 

2. Entitlement to service connection for a skin disorder, to include a rash, and benign tumors of the face and back, claimed as due to herbicide exposure. 

3. Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION


The Veteran (also referred to herein as 'appellant') had active military service from October 1969 to November 1978.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted entitlement to service connection for posttraumatic stress disorder (PTSD) with a 30 percent disability rating, effective August 29, 2006, and denied service connection for hepatitis C, to include liver transplant, a right knee disorder, hearing loss, tinnitus, a rash, chloracne, and benign tumors face and back.  The Veteran perfected an appeal as to the propriety of the initially assigned rating for his PTSD and the denial of service connection for the remaining disorders.
 
The Veteran testified before a Decision Review Officer at the RO in May 2010. A copy of the hearing transcript is of record.

In an October 2013 decision, the Board denied service connection for chloracne and an initial rating in excess of 30 percent for PTSD and remanded the remaining claims for additional development.  

In a March 2014 rating decision, the Appeals Management Center (AMC) granted service connection for hearing loss and tinnitus.  As such, these issues are no longer on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

FINDING OF FACT

In January 2016, VA received notification that the Veteran died in December 2015, as confirmed by his death certificate.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.



		
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


